DETAILED ACTION
The Examiner acknowledges the Applicant’s claims dated 1/23/2020. Therefore, Claims 1-10 are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hammad (US 20120221421), in view of Ramachandran et al. (US 20120278185). 
Independent Claim 1:
Hammad discloses
A method of providing a digital marketing device through mobile advertisements to be stored directly on an identified mobile device, the method comprising the steps of:
creating a digital marketing device at a desired web page;
(see Hammad [0034], FIGS 12E, 15…. the payment network may provide the URL to the user device. The user may navigate to the URL on the user's device to obtain alerts regarding the user's purchase, as well as other information such as (created) offers (mobile ads), coupons, related products, rewards notifications (digital marketing devices) )
creating a mobile advertisement comprising program code linking to the desired webpage;
(see Hammad [0095] FIGS 12E, 15…real time offers (mobile ads), [0034], ….. the payment network may provide the URL to the user device. The user may navigate to the URL on the user's device to obtain alerts regarding the user's purchase, as well as other information such as (created) offers (mobile ads), coupons, related products, rewards notifications, and/or the like)
wherein the mobile advertisement is configured to be displayed upon operation of at least one mobile device application;
Some of the features displayed include a wallet 1001, social integration via TWITTER, FACEBOOK, etc., offers and loyalty 1003, snap mobile purchase 1004, alerts 1005 and security)
running an application of the at least one mobile device application on a mobile device having a display and a mobile walleton the mobile device;
(see FIG. 10 (mobile application running on the cellular device) [0077]… Some of the features displayed include a wallet 1001, social integration via TWITTER, FACEBOOK, etc., offers and loyalty 1003, snap mobile purchase 1004, alerts 1005 and security)
automatically displaying the mobile advertisement on the mobile device display; 
(see Hammad [0095] FIGS. 12E, 15 (see displays of Amazon, eBuy ad offers), …real time offers (automatic mobile ads),
selecting the mobile advertisement by a user via a selection mechanism on the mobile device; 
(see Hammad [0095] FIGS. 12E, 15 (see displays of Amazon, eBuy ad offer is selected), …real time offers (automatic mobile ads),
generating a unique identification device associated with the mobile device

sending the unique identification device associated with the mobile device to the server to be recorded
(see Hammad [0024] …”In some implementations, the user may utilize a client, … the client may be a device that is used exclusively by the user, such as a smartphone, ... In some implementations, a custom hardware authentication chip, e.g., 103, may be disposed in communication with the client. A number of sources for the chip are contemplated. For example, a unique chip identifier in addition to the logic of FIG. 6 may be embodied into an FPGA“. See also FIG 8A for the servers associated with the DBs).
linking the mobile device to the desired web page
(see Hammad [0095] FIGS 12E, 15…real time offers (mobile ads), [0034], ….. the payment network may provide the URL to the user device. The user may navigate to the URL on the user's device to obtain alerts regarding the user's purchase, as well as other information such as (created) offers (mobile ads), coupons, related products, rewards notifications, and/or the like).
prompting the user to store the digital marketing device to the mobile wallet of the mobile device; adding the digital marketing device to the mobile wallet from the landing page upon an election by the user
(see [0107], FIG. 14D…the user may also save the offer for future use by selecting the save button 1445).
adding a digital marketing device to the mobile wallet from the landing page.
(see Hammad [0034]… the merchant server may generate, e.g., 216, checkout data to provide for the PoS client.. such checkout data, e.g., 217, may be .. offers, discounts, rewards (digital marketing devices), … the checkout data may be embodied, in part, in a Quick Response ("QR") code image that the PoS client can display, so that the user may capture the QR code using a user's device to obtain merchant and/or product data for generating a purchase transaction processing request).
associating the addition of the digital marketing device to the mobile wallet with the unique identification device stored on the server
(see Hammad [0024] above and [0036] …” Based on parsing the checkout request, the merchant server may extract product data (e.g., product identifiers), as well as available PoS client data, from the checkout request. …, the merchant server may query, e.g., 303, a merchant/acquirer ("merchant") database to obtain … discounts, rewards, and/or other information to process the purchase transaction …..the PoS client may determine whether the user must provide hardware chip-based authentication before the transaction can be processed, … The PoS client may render and display, e.g., 308, the checkout data, as well as a request for authentication of the transaction via hardware chip-based authentication “)
Hammad does not disclose
initiating a device detection system on the web page to determine an operating system running on the mobile device;
selecting a desired landing page from multiple potential landing pages based on the operating system running on the mobile device as determined by the device detection system;
opening the desired landing page on the mobile device 
Ramachandran teaches
initiating a device detection system on the web page to determine an operating system running on the mobile device;
(see Ramachandran …[0031] …where the mobile app 514 is an app on a browser webpage, and has ad software using SDK 506 to query the OS via “An app developer can incorporate advertising software in a mobile app for requesting ads or other virtual content from the server 502. The advertising software can include an ads software development kit ( SDK) 506 that is capable of receiving one or more ads and condition code, rendering the ad on the client device 504, querying the OS 510 to open an app, and handling condition code, such as JavaScript, to enable checking alternative paths to an appropriate app or page, or check for presence of absence of apps. The client device 504 includes a Web browser and/or an other viewer component 512 and one or more mobile applications 514
selecting a desired landing page from multiple potential landing pages based on the operating system running on the mobile device as determined by the device detection system;
(see Ramachandran …[0041]… At step 208, the ads SDK 506 will query the OS 510 and, at step 210, depending on the conditional logic code, determine if a mobile app for the advertiser is stored on the device. If the mobile app for the advertiser is present, then, at step 214, a click on the ad will open the advertiser's app. When the advertiser's app is opened, the advertiser app can display a page with more details, such as details on that particular television. If the advertiser's app does not exist, then, at step 212, the App Store will open to allow for downloading of the advertiser's app or the advertiser's Web page may be opened in a mobile Web browser (FIG. 5, Web browser 512).
opening the desired landing page on the mobile device 
(see Ramachandran …[0041]… the advertiser's Web page may be opened in a mobile Web browser (FIG. 5, Web browser 512).
Therefore, from the teaching of Ramachandran, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wallet system of Hammad to include the above claim elements as taught by Ramachandran in order to optimize apps for the device and promote other efficiencies.
Claim 2:
Hammad does not disclose 	
the digital marketing device is optimized for being added to devices running the determined operating system.
Ramachandran teaches
the digital marketing device is optimized for being added to devices running the determined operating system.
 (see Ramachandran …[0031] …where the mobile app 514 is an app on a browser webpage, and has ad software using SDK 506 to query the OS via “An app developer can incorporate advertising software in a mobile app for requesting ads or other virtual content from the server 502. The advertising software can include an ads software development kit ( SDK) 506 that is capable of receiving one or more ads and condition code, rendering the ad on the client device 504, querying the OS 510 to open an app, and handling condition code, such as JavaScript, to enable checking alternative paths to an appropriate app or page [optimization as in OSPF], or check for presence of absence of apps. The client device 504 includes a Web browser and/or an other viewer component 512 and one or more mobile applications 514. Other viewer components can include, but are not limited to, animation, video and/or audio players, or embedded viewers for HTML documents such as WebView or UIWebView”)
Therefore, from the teaching of Ramachandran, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wallet system of Hammad to include the above claim elements as taught by Ramachandran in order to optimize apps for the device and promote other efficiencies.
Claim 3:
Hammad discloses 	
interacting with the user of the mobile device through the digital marketing device added to the mobile wallet

Claim 4:
Hammad discloses 	
interacting with the user of the mobile device comprises updating the digital marketing device. 
(see Hammad FIG 14E, which shows users being able to [interact] with their rewards balance [updates of offers / digital marketing devices])
Claim 5:
Hammad discloses 	
determining a preferred mobile wallet application installed on the mobile device.
(see [0091] With reference to FIG. 12B, in one embodiment, the wallet mobile application may facilitate dynamic payment optimization based on factors such as user location, preferences and currency value preferences among others. For example, when a user is in the United States, the country indicator 1231 may display a flag of the United States and may set the currency 1233 to the United States. In a further implementation, the wallet mobile application may automatically rearrange the order in which the forms of payments 1235 are listed to reflect the popularity or acceptability of various forms of payment. In one implementation, the arrangement may reflect the user's preference, which may not be changed by the wallet mobile application).
Claim 6:
Hammad discloses 
the desired landing page is an iOS landing page if the operating system is determined to be a version of the iOS operating system from Apple, Inc. 
(see [0113] With reference to FIG. 16B, in some implementations, the app executing on the user's device may provide a "VerifyChat" feature for fraud prevention. For example, the SAT may detect an unusual and/or suspicious transaction. The SAT may utilize the VerifyChat feature to communicate with the user, and verify the authenticity of the originator of the purchase transaction. In various implementations, the SAT may send electronic mail message, text (SMS) messages, Facebook.RTM. messages, Twitter.TM. tweets, text chat, voice chat, video chat (e.g., Apple FaceTime))
Claim 7:
Hammad discloses 
initiating a passbook protocol 
(see [0107]… The wallet application may then generate an offer text 1442 from the information encoded in the offer code. The user may perform a number of actions on the offer code. For example, the user use the find button 1443 to find all merchants who accept the offer code, merchants in the proximity who accept the offer code, products from merchants that qualify for the offer code, and/or the like).  Passbook protocol is nothing more than a wallet app per the Applicant’s specification in paragraph 0018.
Claim 8:
Hammad discloses 
the desired landing page is an Android landing page if the operating system is determined to be a version of the Android operating system from Google, Inc. 

Claim 9:
Hammad discloses 	
determining a general location of the end user of the mobile device. 
(see [0085] ….the mobile application may further identify when the user in a store based on the user's location. For example, position icon 1119d may be displayed next to a store (e.g., Walgreens) when the user is in close proximity to the store. In one implementation, the mobile application may refresh its location periodically in case the user moved away from the store (e.g., Walgreens). In a further implementation, the user may navigate the offerings of the selected Walgreens store through the mobile application. For example, the user may navigate, using the mobile application, to items 1119f-j available on aisle 5 of Walgreens).
Claim 10:
Hammad teaches 	
the digital marketing device is particularized for the general location of the end user 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Monday through Thursday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas whose telephone number is 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/RMH/
/Rodney Henry/ Patent Examiner Art Unit 3681
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688